PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1.Respondent is responsible for the maintenance of U.S. Route 460, Mercer County, West Virginia.
2.On October 4,2007, Ruth Whittaker was operating an automobile on U.S. Route 460.
3.Ms. Whittaker’s automobile struck ametal expansionj oint, which had come loose on a bridge located along U.S. Route 460.
4.This Court has previously found liability on the part of the Respondent in Estep v. WVDOH (CC-07-314) regarding this matter.
5. Claimant and Respondent believe that in this particular incident and under these particular circumstances that an award of Four Thousand Dollars ($4,000.00) would be a fair and reasonable amount to settle this claim.
6. The parties to this claim agree that the total sum of Four Thousand Dollars ($4,000.00) to be paid by Respondent to the Claimant in Claim No. CC-07-368 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims Claimants may have against Respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that Respondent was negligent in its maintenance of U.S. Route 460 on the date of this incident; that the negligence of Respondent was the proximate cause of the damages sustained; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, Claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award to the Claimants in the amount of $4,000.00.
Award of $4,000.00.